Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Spelling in line 2: “gearboxes” is inconsistent with the independent claim 7. The suggested change is: “gear boxes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jobst et al. (US20120104914) in view of Muller et al. (US20040104649).
Regarding claims 1-2, 5-6, 15 and 18-20, Jobst et al. teaches a dishwasher and method of retracting a dishwasher rack towards a stowed position (see abstract, and paragraph [0004]), comprising the steps of providing a dishwasher rack; positioning the dishwasher rack from a stowed position to a deployed position; automatically retracting the dishwasher rack from the deployed position toward the stowed position (see paragraphs [0004]-[0006]). Jobst et al. does not teach that the dishwasher rack has one or more torsion springs. Muller et al. teaches drawer system (see abstract) with a cabinet including one or more rails 23 having geared teeth, a drawer 16, 30 having an elongated shaft 24 (reads on claim 5) and spiral/torsion spring 19, 31 connected thereto, wherein the drawer 16, 30 is positionable between a stowed position in the cabinet 17 and a deployed position, wherein the deployed position is different from the stowed position; wherein the at least one elongated shaft 24 includes one or more geared wheels 21 rotationally fixed to the at least one shaft 24, wherein the one or more geared wheels 21 and the at least one shaft rotationally translate together along the geared teeth of the one or more rails 23 between the stowed position and the deployed position (reads on claims 5-6, 19); and wherein the torsion spring 31 is secured to the at least one shaft 24 and wherein translating the 
Regarding claims 3-4 and 16-17, Jobst et al. and Muller et al. together teach the limitations of claims 1 and 15.   Muller et al. teaches in the aforementioned sections and figures 7-10, 12-15 and paragraphs [0016]-[0020], [0030], [0040] that the drawer may further include a locking mechanism allowing for the steps of locking and unlocking the drawer in the deployed position; wherein the locking mechanism is a pawl and ratchet engagement.

Allowable Subject Matter
Claims 7-9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Muller et al. (US20040104649). Muller et al. fails to teach/disclose all of the limitations of independent claim 7, including the limitations regarding the disposal of the one or more torsion springs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711